Citation Nr: 0125680	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  96-32 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for psychoneurosis 
with anxiety, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1971.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO), located in St. Louis, Missouri.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of this appeal has been obtained.

2.  Psychoneurosis with anxiety is productive of no more than 
mild social and industrial impairment with mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress 
.

3.  Headaches are manifested by subjective complaints, 
without objective evidence of prostrating attacks or 
resulting functional loss attributable to service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for psychoneurosis with anxiety have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2001).

2.  The criteria for a compensable evaluation for headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2001

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the RO's most recent 
consideration of the issues on appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to higher ratings 
for his service-connected psychiatric and headache 
disabilities and has submitted pertinent evidence in support 
of his claims.  The RO has informed the veteran by its 
letters, the statement of the case, and supplemental 
statements of the case, of the evidence needed to 
substantiate his claims and has advised him of the evidence 
it has obtained.  The RO has attempted to obtain all records 
of treatment reported by the veteran, and has afforded the 
veteran multiple VA examinations of the disabilities at 
issue.  The veteran has not identified and the Board is not 
aware of any additional evidence which could be obtained to 
substantiate the veteran's claims. 

In sum, the facts relevant to these claims have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding these claims 
without first affording the RO an opportunity to consider the 
claims in light of the VCAA and the implementing regulations.  
A remand for RO consideration of the claims under the VCAA 
and the implementing regulations would thus serve only to 
further delay resolution of the veteran's appeal with no 
benefit flowing to the veteran.  Therefore, the Board will 
address the merits of the veteran's claims.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Service medical records dated in August and September 1968 
note complaints of headache.  In December 1969 the veteran 
was admitted with a diagnosis of drug overdose.  In January 
1970, the veteran was noted to be behaving unnaturally.  The 
veteran was noted to be a management problem psychiatrically.

In May 1971, the veteran reported for a VA examination.  He 
complained of constant headaches and stated that at times he 
was nauseated and experienced visual disturbance.  He 
described the headaches as radiating from the occipital to 
the temporal region bilaterally, and reported getting relief 
from holding a hot cloth on the temporal areas.  He reported 
having headaches so severe he could not sleep.  The veteran 
reported that his father had had headaches, somewhat relieved 
by surgery on the temporal muscles.  The examiner noted the 
veteran complained of inner tension, and reported a startle 
reaction if touched from behind.  There was no sign of 
depression.  The veteran was coherent and well-oriented, 
without evidence of delusions, hallucinations, of memory 
impairment.  The impressions were moderate psychoneurosis, 
characterized by anxiety; and a history of migraine 
headaches.

In a rating decision dated in November 1971, the RO granted 
service connection for psychoneurosis, anxiety, associated 
with headaches, and assigned a 10 percent evaluation, 
effective March 3, 1971.  The veteran did not appeal.

In August 1974, the veteran reported for VA neuropsychiatric 
examination.  He complained of worsening anxiety and 
headaches, as well as difficulty sleeping.  He reported an 
in-service history of anxiety and depression leading to 
attempted overdose.  The examiner noted there were no signs 
of depression on examination.  The veteran was coherent and 
well oriented, without signs of psychosis, delusions, 
hallucinations or memory impairment.  The impression was 
severe psychoneurosis characterized by anxiety and conversion 
symptoms.

In January 1983, review psychiatric examination of the 
veteran was conducted.  The report includes note of interim 
medical treatment, at which time the veteran complained of 
psychoneurosis anxiety with conversion abdominal pains.  In 
January 1983, the veteran complained of nervousness, 
headaches and free-floating anxiety, and reported losing work 
due to his symptoms.  The veteran also reported a change in 
personality since a spinal injection and indicated he 
experienced losses of temper and a markedly constricted 
social life.  The report also notes the veteran's long 
history of episodic and excessive drinking, from which he had 
abstained for seven years.  Examination revealed normal 
grooming, vague and circumstantial speech and a euthymic 
mood.  The impression was psychoneurosis anxiety with 
conversion, unchanged since prior examination.

Extensive VA records dated in the 1990s note the veteran's 
alcohol abuse and treatment therefore.  The records most 
significant to the legal analysis in this decision have been 
recounted, in brief, below.

A VA outpatient report dated in June 1993 includes note of 
chronic headaches.  In March 1994, the veteran complained of 
chronic headaches, which he reported having every other day 
or so for a period of three years.  A VA physician noted that 
such did not appear to be classic migraine, and that there 
were no physical findings of a brain tumor.  The physician 
also noted the veteran was dehydrated and had admitted to 
drinking a lot of tea and coffee.  Computerized tomography of 
the veteran's head was completed in April 1994 and was 
interpreted as normal.

The veteran underwent evaluation at a VA facility in December 
1994.  He appeared in the emergency room after having drank 
heavily.  He was coherent, with a restricted mood, and 
cooperative.  The impressions were alcohol dependence and to 
rule out major depression.  His assigned global assessment of 
functioning score (GAF) was 55.  He denied major depression, 
but reported he was an alcoholic.  Treatment service plans 
identify the problems as marital discord and to rule out 
depression.  The veteran was upset with his spouse having to 
have open heart surgery, and with their inability to resolve 
conflicts.  The goal was to stabilize a crisis situation and 
to identify ways to resolve conflicts.  Other December 1994 
VA records indicate the possibility of the veteran attending 
a post-traumatic stress disorder (PTSD) group.

In statements dated in November 1995, physicians reported the 
veteran's treatment for alcohol dependence from August to 
November 1995, and also noted his long-standing problem with 
depression.

In a statement dated in December 1995, the veteran identified 
difficulty communicating with people, rage outbursts, and 
nightmares.

The veteran presented for VA mental disorders examination in 
February 1996.  At that time he complained of tension anxiety 
and periods of depression.  The examiner noted the veteran's 
treatment for alcohol dependence, and that the veteran was in 
receipt of Social Security Administration (SSA) benefits 
based on pancreatitis.  The veteran was reportedly employed 
at the time of the examination.  The examiner noted the 
veteran to be socially inactive.  The veteran cited mood 
changes and poor disposition and temperament as having a 
negative effect on his interaction with other people.  The 
examiner also noted that the veteran got into too many 
arguments.  He denied suicidal intentions.  The examiner 
noted the veteran to be coherent and to evidence normal 
grooming and hygiene.  He was depressed, citing difficulty 
abstaining from alcohol.  There was no evidence of delusions, 
hallucinations, or disorientation.  The impression was major 
depression, and alcohol and drug abuse.  The assigned GAF was 
50.  

A VA outpatient record dated in June 1996 includes a 
diagnosis of schizoaffective disorder and notes the veteran's 
history of alcoholism.  Computerized tomography and magnetic 
resonance imaging testing of the brain conducted in July 1996 
were interpreted as normal.

In a statement received in July 1996, the veteran related a 
history of psychiatric problems, and stated he continued to 
experience bad nightmares and bad migraine headaches.  He 
also reported having lost his job with the Post Office due to 
an inability to get along with his supervisor.  

A VA outpatient record dated in July 1996 includes note of 
chronic headaches, with complaints of unsteadiness, 
lightheadedness and mild nausea when standing from a seated 
position.  The impression was diabetic ketoacidosis.  

Medical and psychiatric examinations were conducted at the 
Forest Park Medical Clinic in September 1996.  Headaches were 
not noted.  During psychiatric evaluation the veteran 
reported hearing voices in Korean, and also reported 
experiencing anxiety and depression.  The examiner noted the 
veteran's affect was not consistent with the complained of 
symptoms in that he was calm, cool and not overly distressed 
when discussing purported stressful incidents of Korea.  He 
was noted to be well dressed, fully oriented and coherent.  
His affect was euthymic, without preoccupation, thought 
disturbances, perceptual distortions, delusions, 
hallucinations, suicidal or homicidal ideation.  The examiner 
concluded the examination results did not support a diagnosis 
of PTSD.  The diagnoses were alcohol and opioid dependence 
and a personality disorder, not otherwise specified.  The 
assigned GAF was 84.  The examiner indicated the veteran's 
ability to relate to others, to follow instructions and to 
maintain attention were intact.  

In October 1996, the veteran underwent private psychological 
evaluation.  He was oriented and appropriately dressed.  His 
activity level and behavior were within normal limits, and he 
demonstrated an adequate attention span.  He spoke 
coherently.  No psychiatric diagnosis was recommended based 
on testing.

In December 1996, the veteran was hospitalized at a VA 
facility.  The discharge diagnoses were alcohol dependence 
and recurrent major depression.  His assigned GAF was 60.  
The report notes the veteran was suicidal at admission and 
admitted to hearing voices.  At discharge he was alert and 
fully oriented, and manifested a euthymic mood, appropriate 
language, logical thought process and no evidence of 
delusions, hallucinations, suicidal or homicidal ideation.  A 
VA clinical statement dated in January 1997 indicates the 
veteran was being seen for PTSD.

The veteran was hospitalized at a VA facility in December 
1996 with discharge diagnoses which included PTSD, alcohol 
dependence and depression, not otherwise specified.  At 
admission his GAF was 35; at discharge it was 75.  He 
presented complaining of nightmares and intrusive thoughts 
related to combat in Korea, as well as depression and hearing 
voices.  At discharge his mood and affect were normal, 
without evidence of delusions or hallucinations, and he was 
fully oriented.  

VA treatment entries dated in January 1997 show diagnoses of 
PTSD.  

A record from Forest Park Medical Clinic, dated in February 
1997, shows evaluation of the veteran for complaints of 
depression.  He also reported having had difficulty 
controlling his temper since childhood.  The report notes a 
history of emotional anger outbursts and attempts to commit 
suicide, as well as complaints of nightmares and difficulty 
sleeping.  Mental status examination revealed him to be 
alert, with a positive attitude, as well as coherent and 
logical with an appropriate affect.  There was no indication 
of delusions, hallucinations, hopelessness, helplessness, 
disorientation or memory impairment.  The impression was 
PTSD.  The examiner noted the veteran had signs and symptoms 
suggestive of PTSD, that he had difficulty with authority, 
and that his ability to withstand the stress and pressure 
associated with day-to-day work activity was moderately 
diminished.  The veteran made no complaint of headaches at 
that time.

In February 1997, the veteran and his spouse provided 
testimony at a personal hearing before a hearing officer at 
the RO.  At that time the veteran raised the issue of 
entitlement to a separate evaluation for his headaches.  The 
veteran reported taking multiple medications for his anxiety 
and for his headaches.  He described his headaches as 
starting in his neck and extending to the temple area and 
indicated that they occurred 7 or 8 times per week.  He 
reported having incurred a blow to the head and loss of 
consciousness during service.  He also indicated his current 
headaches were different than the headaches he experienced 
during service.  Relevant to his anxiety, the veteran 
reported an exacerbation in December 1996, when he was going 
to shoot his family.  During the hearing the veteran's spouse 
indicated his anxiety had worsened over the years.  She 
described periods when he would get upset for no reason at 
all, but indicated she had seen a little improvement since 
the veteran began taking his medications.  

In a decision dated in May 1997, the RO denied service 
connection for PTSD.  The veteran did not appeal that 
decision.

In September 1997, the Board remanded the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for 
psychiatric disability for additional development, to include 
obtaining SSA records and a VA examination.  By letters dated 
in October 1997, the RO contacted the veteran and the SSA to 
request additional pertinent evidence, now associated with 
the record.  

VA outpatient records dated in March and September 1997 show 
diagnoses of PTSD.  The veteran was hospitalized at a VA 
facility from August to September 1997.  The discharge 
diagnoses were alcohol dependency with physiological 
dependency, depression and  PTSD.  The assigned GAF was 70.  
Mental status examination revealed a depressed mood.  The 
veteran reported having problems with his spouse.  He was 
noted to do well during hospitalization and was discharged 
without restrictions.

In January 1998, a VA Social and Industrial Survey was 
completed .  The social worker noted the veteran's social, 
family, employment and military history, to include that he 
had been living at the VA domiciliary for the last several 
months and was currently working part time in supportive 
employment for VA.  He reportedly had experienced anger 
management and control problems in many of the jobs that he 
had had but had had minimal unemployment through the years.  
The social worker observed that the veteran was alert, 
oriented, well groomed and dressed.  He presented with good 
eye contact.  He tended to isolate himself, preferring to 
have one close friend in the domiciliary.  He appeared to 
have a good sense of humor, and his affect was generally 
pleasant.  He appeared to be motivated for long term 
sobriety.  

In February 1998, the veteran presented for a VA examination.  
He reported an inability to hold regular jobs due to his 
inability to work well with other people.  He indicated most 
of his jobs were terminated due to anxiety.  He gave a 
history of in-service treatment for manic depressive disorder 
and a questionable chronic paranoid schizophrenia.  The 
neurologic examination was negative.  No diagnosis pertinent 
to headaches was offered.  

In March 1999, the veteran was evaluated at a VA facility for 
psychiatric problems.  The examiner noted the veteran's 
history of alcohol use, and multiple hospitalizations for 
such, as well as the veteran's report of occasional anxiety 
symptoms, rage reactions, and a fear of driving.  On 
examination the veteran was slightly anxious.  He reported 
not having any energy and wanting to be left alone.  The 
examiner described the veteran's affect as appropriate and 
his mood as euthymic, without impairment of thought 
processes, delusions, hallucinations, or suicidal or 
homicidal thoughts.  The veteran was able to maintain his 
personal hygiene and help with housecleaning.  He was fully 
oriented.  His memory was noted to be intact.  The 
impressions were bipolar disorder, opined not to be service-
connected, and to which symptoms of rage reaction, mood 
swings, a loss of temper, racing thoughts were attributed; 
and status post intravenous heroin use and alcohol abuse.  
The examiner assigned a GAF of 60 to the veteran's bipolar 
affective disorder and a GAF of 90 for psychoneurosis, with 
note that the veteran only has mild anxiety that would not 
prevent him from working.  The examiner initially suggested 
that the in-service diagnosis of psychoneurosis could have 
developed into bipolar disorder, but later revised his 
opinion to state that at best it would be speculative to say 
that psychoneurosis caused, worsened or is connected to 
bipolar disorder.

The veteran was hospitalized at a VA facility from June to 
July 1999 for alcohol and nicotine dependence with suicidal 
ideas and a depressed mood.  The GAF on admission was 11-to-
20 and at discharge 41-to-50.  Examination during 
hospitalization revealed a depressed mood and affect, with 
full orientation and without hallucinations, suicidal or 
homicidal ideas, or evidence of delusions.

The veteran was hospitalized at a VA facility in August 1999 
for alcohol and nicotine dependence.  The assigned GAF on 
admission was 21-to-30; at discharge the assigned GAF was 41-
to-50.  At admission he was alert, fully oriented, coherent 
and logical.  He evidenced a stable mood and affect, without 
suicidal or homicidal ideation.

In September 1999, the veteran underwent a VA examination.  
He described migraine-like headaches occurring one or two 
times per week and lasting a couple of hours.  He reported 
some relief with aspirin and stated that stress brings on his 
headaches.  The examiner diagnosed cephalgia and reported the 
veteran's headaches were likely caused by episodes of 
hypoglycemia and alcohol abuse.  The examiner stated that 
such appeared to be more likely the cause as opposed to any 
service-connected headache disability.  

VA examination was also conducted in September 1999.  The 
examiner noted in-service complaints and treatment for 
headaches, as well as other in-service treatment history.  
The examiner also considered the veteran's stated description 
of headaches in the past and currently, and indicated that 
such did not meet the criteria for a diagnosis of migraine 
headaches.  The examiner noted that the veteran reported 
having had headaches since before service, with a worsening 
in service, and that in 1970 an examiner had opined the 
veteran had anxiety-based psychoneurosis with migraine.  

The September 1999 VA examiner continued to note review of 
post-service medical records, primarily related to disorders 
other than headaches, and to include diagnostic testing 
showing a normal brain.  The examiner noted the veteran's 
current description of headaches, throbbing from his head 
down to his neck.  The examiner noted the veteran later 
reported the headaches began in his neck.  The veteran 
reported his headaches occurred three times per week, lasting 
two-to-three hours and relieved by applying a hot compress 
soaked in alcohol to his head and face.  He denied relief 
from medications.  The veteran reported himself to have been 
prostrated 65-to-75 percent of the time due to headaches.  
The examiner noted the veteran had diabetes.  The examiner 
commented that despite the veteran's report of stress as the 
precipitating factor in headaches, records associated with 
periods of psychiatric care noted very little about headaches 
and that the "record as created by the physician caring for 
him and the recollection of the patient are at considerable 
variance."  The examiner also noted that the veteran's 
complaints of aggravating facts, such as trying to stand from 
a recumbent position were, "extraordinary in their rarity 
among patients who complain of recurrent headaches."  The 
examiner also noted the veteran's report of medications taken 
for headaches, but that clinical records showed that such 
medications were prescribed for other problems.  

The September 1999 VA examiner concluded that the veteran had 
no functional weakness or loss as a portion of the complained 
of headaches and did not meet the criteria for migraine 
headaches.  The examiner further concluded the veteran's 
headaches were of the type that should be seen as a component 
of a personality disorder.  The examiner stated that in the 
evidence of record there was, "very little evidence from 
medical records of an impairing degree of headaches in this 
patient though description of the headache is unique."  The 
examiner also noted that there was no reason to believe the 
veteran's headache complaints would prevent him from working.

In a rating decision dated in February 2000, the RO assigned 
a separate, noncompensable rating for headaches, formerly 
associated with the veteran's psychoneurosis with anxiety.

The claims file contains an examination report dated in July 
2000, which, in part, sets forth the conclusions and findings 
from psychiatric treatment records dated subsequent to the 
previous VA examination.  In February 2000 the veteran was 
noted to be employed full time and maintaining sobriety.  In 
May 2000, the veteran was noted to be working and happy with 
that, but to experience loneliness.  He was alert, fully 
oriented and coherent to examination, and denied suicidal or 
homicidal ideation, hallucinations and delusions.  The 
impression at that time was alcohol dependence in partial 
remission.  The assigned GAF was 61.  

The July 2000 VA examination report notes the veteran's 
complaint of headaches four times per week that would lead to 
him being sent home from work.  He was oriented, dressed in 
causal attire and demonstrated no formal thought disorder.  
He was worried and he expressed remorse over the lost 
relationship with his spouse and grief over the loss of his 
mother.  His mood was dysphoric and his vegetative functions 
were retained.  The impressions were alcohol dependency by 
history and generalized anxiety disorder, the latter stated 
to accommodate tension as a contributor to headaches and 
difficulty attending to short-term memory demands.  The 
assigned overall GAF was 59 and the GAF assigned to 
generalized anxiety disorder was 70.  The examiner described 
the veteran's depressed mood as mild and consistent with a 
typical reaction to a failed marriage and the emptiness once 
a drinking lifestyle ends.  The examiner also noted that 
"[w]hile in weeks prior to this exam there was a loss of 
work efficiency, the overall history also shows improvement 
can occur with treatment."  The examiner opined the veteran 
could likely resume work with treatment focused to actual 
management of his focal complaints, stated to be headaches 
and loneliness.

The claims file also contains other extensive treatment 
records from VA facilities and medical records considered by 
the SSA.  The record reflects that SSA benefits were awarded 
based primarily on pancreatitis and then terminated when the 
veteran's health improved.  The SSA decisions made no mention 
of headaches.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Psychoneurosis with anxiety

During the pendency of the veteran's appeal, the criteria for 
rating mental disorders were amended, effective November 7, 
1996.  In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the U.S. Court of Appeals for Veterans Claims (Court) 
held that where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the claimant should and will apply unless 
Congress provides otherwise or permits the Secretary to do 
otherwise.

VA's General Counsel has held that although Karnas provides 
that the revised version should apply if it is more favorable 
to the veteran, the retroactive reach of the revised version 
under 38 U.S.C.A. § 5110(g) (West 1991), can be no earlier 
than the effective date of that change.  The Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  VAOPGCPREC 3-2000 
(2000).

With respect to the former criteria, the severity of a 
psychiatric disorder was premised upon actual symptomatology, 
as it affected social and industrial adaptability.  38 C.F.R. 
§ 4.130 (1996).  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency.  Id.

The pre-November 7, 1996, schedular criteria for generalized 
anxiety disorder provide for a 10 percent evaluation where 
such is manifested by less than the criteria for 30 percent, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent evaluation is warranted where there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent evaluation is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there is evidence of totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9400.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
qualitative in character, and invited the Board to construe 
the term "definite" in a manner that would quantify the 
degree of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons and bases" 
for its decision.  In a precedent opinion, dated November 9, 
1993, the VA General Counsel concluded that "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93.  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (2001).

Effective November 7, 1996, a 10 percent evaluation is 
warranted for generalized anxiety disorder manifested by 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or where the symptoms are controlled by continuous 
medication.  A 30 percent disability rating is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  61 Fed. Reg. 
52695-52702 (October 8, 1996) (codified at 38 C.F.R. § 4.130, 
Diagnostic Code 9400).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

In this case, the Board begins by emphasizing that the 
veteran is service-connected for psychoneurosis with anxiety.  
The veteran has not appealed the RO's denial of service 
connection for PTSD, and any impairment associated with it is 
not for consideration.  Alcohol dependence, major depression, 
schizoaffective disorder and bipolar disorder have also been 
diagnosed.  There is no indication that any of these 
diagnosed disorders represents a progression of the 
previously diagnosed psychoneurosis with anxiety or that any 
of these diagnoses represent a correction of an error in the 
previous diagnosis of psychoneurosis with anxiety.  Moreover, 
the veteran has not claimed that he is entitled to service 
connection for any of these disorders.  Therefore, any 
impairment associated with these disorders is not for 
consideration in the Board's determination of whether a 
higher evaluation is warranted for the service-connected 
psychiatric disability.

The Board notes that the March 1999 examiner attributed 
symptoms such as rage and mood swings to bipolar affective 
disorder, not to service-connected disability, and noted that 
the veteran had only mild anxiety attributable to the 
service-connected psychoneurosis.  The examiner assigned a 
GAF of 90 to the service-connected psychoneurosis, indicative 
of a high level of functioning, and concluded that such would 
not prevent the veteran from working.  An assessment dated in 
July 2000 was based upon the past examination and other 
medical evidence, and further examination.  At that time, the 
veteran was identified as having generalized anxiety 
disorder, a psychoneurosis.  Such was stated to warrant an 
assigned GAF of 70.  Such is again not indicative of more 
than mild impairment.  That examination report, consistent 
with others, evidences no more than the mild social and 
industrial impairment warranting a 10 percent evaluation 
under the former schedular criteria.  

Considering the regulations effective November 7, 1996, the 
evidence does not show that service-connected neuropsychosis 
results in any intermittent periods of inability to perform 
occupational tasks.  Although the veteran complains of 
depression, such is described as mild or slight, as is his 
anxiety.  Also, the medical evidence is consistently negative 
for note of suspiciousness, panic attacks or memory loss, 
factors enumerated in the criteria for a 30 percent rating 
under 38 C.F.R. § 4.130.  The July 2000 examiner noted a 
recent loss of work efficiency due to the veteran's symptoms, 
but indicated that the overall history of the veteran's 
illness showed improvement with treatment.  Such findings are 
consistent with the historical record showing periods of 
decreased functioning due to situations such as the death of 
the veteran's mother or due to problems with alcohol 
dependence and/or withdrawal.  The medical findings and 
conclusions do not show more than occupational and social 
impairment with symptoms in excess of those contemplated by 
the assigned evaluation of 10 percent.  
Headaches

As noted in the factual background above, the veteran was 
initially granted service connection for psychoneurosis 
characterized by anxiety with headaches and assigned one, 10 
percent rating.  His award has since been amended to reflect 
assignment of a 10 percent rating for psychoneurosis with 
anxiety, and a separate noncompensable evaluation for 
headaches.  The veteran's headaches are rated as analogous to 
migraines under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The Board notes that the rating schedule does not generally 
recognize headaches as a distinct disability, but only as a 
symptom of a disease or injury, for instance as residual to 
brain trauma.  Migraine is an exception by regulation.  Under 
38 C.F.R. § 4.124a, Diagnostic Code 8100, very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
disability evaluation.  If there are characteristic 
prostrating attacks occurring on an average of once a month 
over the past several months, a 30 percent disability rating 
is awarded.  If such prostrating attacks average one in two 
months over the past several months, a 10 percent evaluation 
is awarded.  Less frequent attacks are evaluated as 
noncompensable.

The Board has reviewed the history of the veteran's headache 
complaints, noting complaints of constant headaches 
accompanied by nausea and visual disturbance in the 1970s.  
However, records dated in the 1980s do not include a 
description of the nature or frequency of the veteran's 
headaches.  Records dated in the 1990s and thereafter do 
include note of chronic headaches per the veteran's history.  
Nonetheless, the contemporary medical evidence is consistent 
in ruling out a diagnosis of migraine headaches in the 
veteran.  

For instance, at the time of evaluation in March 1994, the 
examining physician specifically noted that the veteran's 
headaches did not appear to be classic migraine.  That 
examiner suggested the veteran was dehydrated and noted 
testing negative for indications of brain abnormalities, such 
as a tumor.  A VA outpatient note in July 1996 notes 
complaints of headaches accompanied by lightheadedness and 
nausea, but the impression after examination was diabetic 
ketoacidosis.  The September 1999 VA examiner considered the 
veteran's headache complaints, but diagnosed cephalgia 
(headaches) and not migraine headaches.  Moreover, that 
examiner opined that hypoglycemia and alcohol use were the 
likely causes of headaches, as opposed to any service-
connected disability.  Finally, the September 1999 VA 
examiner again specifically noted the veteran did not meet 
the criteria for a diagnosis of migraine headaches.  Rather, 
the examiner indicated such were a component of a personality 
disorder.

In any case, the Board has considered whether the veteran's 
non-migraine headaches are prostrating in nature, and if so, 
what the frequency of such prostrating attacks are so as to 
make a determination as to whether the criteria for a 
compensable evaluation under Diagnostic Code 8100 have been 
met.  

The veteran has consistently maintained that he has headaches 
that are constant or that occur more than twice per week.  He 
has also testified that his headaches are of a severity so as 
to necessitate taking time off from work, or which prevent 
him from sleeping.  He has argued that medications provide 
little or no relief and that he receives only some relief by 
using hot cloths soaked in alcohol and placed over his 
head/face.  The issue of whether the veteran experiences 
prostrating headache attacks and whether such are 
attributable to his service-connected psychoneurosis, as 
opposed to a nonservice-connected causal factor is one 
requiring competent medical evidence.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Thus, although the veteran is 
competent to report his symptoms, insofar as the record does 
not reflect and he has not alleged that he has any medical 
expertise, his own opinions on matters requiring medical 
expertise are of no probative value.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board thus looks to the competent medical evidence 
speaking to the nature and severity of the veteran's 
headaches.  Primarily, the evidence shows subjective 
complaints of headaches that, as stated above, competent 
medical professionals have opined are not consistent with a 
diagnosis of migraine headaches, and that competent medical 
professionals have opined are not supported by clinical 
pathology or by the veteran's medical history and 
documentation associated with medical treatment over the 
years.  

The veteran himself provides an inconsistent history of the 
frequency and duration of his headaches.  In March 1994, he 
stated he had headaches every other day.  In July 1996 he 
reported associated symptoms such as lightheadedness and his 
headaches were described only as chronic.  Significantly, at 
the time of his February 1997 hearing, the veteran indicated 
that the headaches he was then experiencing were different 
from those he experienced during service.  In September 1999, 
he reported headaches only one or two times per week, brought 
on by stress and lasting only a few hours.  In September 1999 
the veteran noted three headaches per week, lasting two-to-
three hours, but argued that he was prostrated 65-to-75 
percent of the time due to such headaches.  In July 2000, the 
veteran reported having headaches four times per week, 
causing him to be sent home from work.

Notably, extensive records considered by the SSA, and the 
determination documents, make no mention of headache 
complaint, treatment, or employment interference resulting 
from headaches.  Furthermore, despite the veteran's 
complaints of headaches being brought on by stress, he did 
not offer complaints of headaches in connection with 
treatment and evaluation in December 1994, February 1996, 
June 1996, September 1996, October 1996, December 1996, 
February 1997, August/September 1997, February 1998, March 
1999 or June to August 1999.  Those records include note of 
the veteran's problems with anxiety and stress, but not note 
of associated headaches.  Also noted is that in connection 
with such evaluations and hospitalizations relevant to 
physical problems or alcohol dependence, the veteran gave a 
history of work problems due to not getting along with his 
supervisor, or due to anxiety problems, and did not report 
having to take time off of work or cease working due to 
headaches.

The Board finds extremely probative the September 1999 
examination conclusions.  That examiner considered a 
longitudinal history of the veteran's headache complaints in 
conjunction with other problems and reviewed the documented 
medical evidence available in the claims file.  That examiner 
emphasized the lack of consistency between the veteran's 
report of chronic stress-induced headaches and the documented 
records of psychiatric treatment.  The examiner also noted as 
"extraordinary" the nature of the veteran's headache 
descriptions and that clinical records did not, in fact, show 
prescribed medications for headache pain.  That examiner 
concluded that there was no functional weakness or loss 
resulting from the veteran's headaches and that there was 
very little evidence that the veteran's headaches resulted in 
impairment and no reason such headaches would prevent him 
from working.

In sum, the objective medical evidence does not support a 
finding that the veteran has any prostrating headaches and 
there is no other objective evidence of prostrating 
headaches.  Therefore, the headaches are properly evaluated 
as noncompensably disabling under the schedular criteria.

Extra-schedular consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2001).  The record reflects that the veteran 
has not required frequent hospitalization for either of the 
service-connected disabilities and that neither disability is 
manifested by symptoms which are not contemplated by the 
schedular criteria.  In sum there is no indication in the 
record that the average industrial impairment from the 
service-connected psychiatric disability is in excess of 10 
percent or that the impairment from the service-connected 
headaches is to a compensable degree.  Therefore, the Board 
has concluded that referral of the case for extra-schedular 
consideration is not in order.






ORDER

An evaluation in excess of 10 percent for psychoneurosis with 
anxiety is denied.

A compensable evaluation for headaches is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

